937 N.E.2d 810 (2010)
In the Matter of Hiroaki NISHIKAWARA, Respondent.
No. 49S00-1010-DI-609.
Supreme Court of Indiana.
December 3, 2010.

PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: Based on an incident on February 27, 2010, Respondent entered into a plea agreement under which he admitted to a charge of patronizing a prostitute, a class A misdemeanor, and executed an "Agreement to Withhold Prosecution." This agreement required Respondent to comply with certain conditions, including completion of six hours of community service and attendance at a "Patronizing Impact Panel." Respondent has completed those requirements, cooperated with the Commission, and has no prior criminal or disciplinary history.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(b), which prohibits committing a criminal act that reflects adversely on the lawyer's honesty, trustworthiness, or fitness as a lawyer.
Discipline: The parties propose the appropriate discipline is a public reprimand. *811 The Court, having considered the submissions of the parties, now approves the agreed discipline and imposes a public reprimand for Respondent's misconduct. The costs of this proceeding are assessed against Respondent.
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur.